Case 3:19-Cr-OOOZO-CWR-LRA Document 1 Filed 01/25/19 Page 1 of 1

 

sourHERN msTchr oF wastesst
lN THE UNITED STATES DISTRICT COURT F l L E D
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

 

 

NoRTHERN DI\/lsloN JAN 2 5 2019
ARTHUR JOHNSTUN
BY_,___.__ DEPUT\r
UNITED sTATEs oF AMERICA
v. CRIMINAL No. 3 ‘_ \‘I Cf 3_0 QW£ - LE.P\

WILLIAM B. MCHENRY, JR.

M(MM

The United States of America requests that the Indictment and all documents filed herein be
sealed, and represents the following:

The Grand Jury has returned an Indictment against the Defendant. Revealing the existence of
the file and lndictment prior to the arrest of the Defendant Would jeopardize law enforcement agents and
greatly impede the apprehension of the Defendant. However, the government requests that the U.S.
Marshal Service and/or the United States Attorney’s Office be allowed to make copies of the indictment,
warrant, and any related documents available to other federalJ state and local law enforcement agencies
Who request the same to facilitate the arrest and detention of the defendant

WHEREFORE, the United States requests that the Court SEAL the file and all documents filed
including but not limited to the Indictment and Return, and this Motion and the Order to Seal, pending
the arrest of the Defendant and that copies be distributed to law enforcement agencies as needed to
facilitate the arrest and detention for the defendant

Respectii.illy submitted7

D. MICHAEL HURST, JR.
United States Attorney

BY=W' /

THEODORE M. COOPERS IN
Assistant United States Attorney
NY Bar No.: 2236487

